Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated February 2, 2010, relating to the financial statements of WinnCom Technologies Holding Ltd. and Subsidiaries which appear in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ RBSM LLP New York, NY February 8, 2010
